Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 15-39 are currently pending and amendments to the claims filed on 09/21/2022 are acknowledged. Claims 18 and 23 have been withdrawn by way of applicant’s election by 11/21/2021. Since Applicant elected acute myeloid leukemia (AML) of hematological malignancy, new claims 35-36 directed to as non-elected species are withdrawn. Please note that only elected species of ‘hematological malignancy’ in claim 16 has been examined.  Consequently, claims 18, 23 and 35-36 have been withdrawn. 
 Accordingly, claims 15-17, 19-22, 24-34 and 37-39 are being examined. 
 
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 09/21/2022; 11/04/2022 before the mailing date of the current final action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. Please note that foreign language documents have only been considered to the extent that an English language abstract, translation of statement of relevance has been provided to the examiner. Thus, only they are considered to the extent those have been provided.  
Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 


Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 09/21/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

New Grounds of Rejection --- as necessitated by Amendment
Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 15-17, 19-22, and 24-33 remain rejected under 35 USC 103 as being obvious over Hong et al. (US2015/0336934A1, IDS of 11/17/2021) in view of Yang (WO2018/010142A1) and Kuo et al. (US2016/0038495A1) and/or Lannutti et al. (US2019/0028495A1).  


Applicant claims including the below claim 15 filed 09/21/2022:

    PNG
    media_image1.png
    420
    880
    media_image1.png
    Greyscale
 

Determination of the scope and content of the prior art
(MPEP 2141.01)
Hong teaches 2,3-dihydro-isoindole-1-on derivative as BTK kinase suppressant, and pharmaceutical composition including same (title) comprising Compound 7) which is 1-{3-fluoro-4-[7-(5-methyl-1H-imidazol-2-yl)-1-oxo-2,3-dihydro-1H-isoindol-4-yl]-phenyl}-3-(2,4,6-trifluoro-phenyl)-urea ([0039]) which reads on the claimed Compound 7; Hong further teaches treating cancer such as leukemia ([0058]) which reads on the hematological malignancy by administering Compound 7 ([0064]); and additional anticancer agent such as ibrutinib (e.g., [0005], [0059] and claims 4 & 9 of prior art); BTK (Bruton’s tyrosine kinase) is found in B-cells and hematopoietic cells ([0003]) and inhibition of BTK may bring about anticancer effects against cancers that are associated with BCR signaling such as lymphoma such as large B-cell lymphoma (DLBCL) ([0005]) and the action mechanism of BTK inhibitor as an anti-inflammatory agent and an anti-cancer is thoroughly described in the reference [Nature Chemistry Biology 7, (2011), 4] ([0006]) (instant claim 15, in part, and instant claims 16-17, and 19-21).
However, Hong does not expressly teach the subject has a mutant form of IDH1 and/or IDH2 having at least one point mutation of instant claims 15 & 25-32; acute myeloid leukemia (elected species) of instant claims 21-22; and anticancer agent of venetoclax (elected species) of instant claims 16, 24 and 33. The deficiencies are cured by Yang and Kuo and/or Lannutti.
Yang teaches iso-citrate dehydrogenase (IDH) inhibitor for treating IDH associated disease including cancer such as leukemia including acute myeloid leukemia (=elected species, AML) (see abstract and background) and IDH includes IDH1 and IDH2 wherein IDH1 has at least one point mutation on residues such as R132C or R132H, R132C, R132G, R132L, R132S which reads on the claimed R132X mutation and IDH2 has at least one point mutation on residues such as R172K, R172M or R172W (page  26); and the composition comprises additional anticancer agents such as venetoclax (=elected species)(page 37) (instant claims 15, 16, 21, 22 & 24-32: IDH mutations, AML and anticancer agent venetoclax). 
Kuo teaches BTK inhibitor combinations and uses thereof (title) and to treat a B-cell malignancy such as acute myelogenous leukemia (AML) in a subject comprising administering BTK inhibitor such as ibrutinib and an anticancer agent inhibiting IDH1 such as AGI-5198, AG-120, IDH-C227, and ML309 (e.g., [0004]) (instant claims 15 and 21-22: BTK inhibitor and anticancer agent). 
Lannutti teaches venetoclax and indolinone derivatives are effective to treat acute myeloid leukemia and diffuse large B cell lymphoma (abstract) wherein venetoclax is BCL-2 inhibitor (claim 11 of prior art) (instant claim 24 and 33: BCL-2 inhibitor venetoclax). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Hong is that Hong does not expressly teach the subject has a mutant form of IDH1 and/or IDH2 having at least one point mutation of instant claims 15 & 25-32; and acute myeloid leukemia (elected species) of instant claims 21-22. The deficiencies are cured by Yang and Kuo.  
2. The difference between the instant application and Hong in view of Yang/Kuo is that Hong in view of Yang/Kuo does not expressly teach selection of venetoclax (elected species) among various anticancer agents of instant claims 16, 24 and 33. The deficiency is cured by Lannutti. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medical,  pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Hong (subject condition) with the subject having mutant form of IDH1 and/or IDH2 having at least one point mutation for the treatment of AML of Yang and Kuo.  
One of the skilled in the art would have been motivated to do so because Hong teaches Compound 7) as a BTK inhibitor is effective to treat leukemia; Yang discloses AML also has correlation with the mutant IDH1 and/IDH2 having at least one point mutation on R132H, R132C, R132L, R132G, R132S; and Kuo teaches anticancer agent inhibiting IDH1 along with BTK inhibitor can be used to treat AML, and therefore, administering Compound 7 of Hong to a subject having the said mutant form of IDH1 and/or IDH2 would also treat AML with a reasonable expectation of success and thus there is motivation to combine the applied art together, devoid of evidence to the contrary. 
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to select venetoclax among various anticancer agents of Hong in view of Yang/Kuo because Lannutti teaches venetoclax is especially effective to treat acute myeloid leukemia (AML) and thus administering combination of venetoclax and Compound 7 would enhance treatment of AML. 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that the applied art including Hong, Yang and Kuo does not teach Compound 7 as a single agent to treat a subject having a mutant form of IDHI and/or IDH2; the claimed invention provides unexpected results in AML cancer cells derived from patients with IDH mutations as compared to IDH wile type (Example 2) and demonstrated significantly greater sensitivity to compound 7 relative WT; there is no reasonable expectation of success that the same drug will be effective against cancer calls in a subject with a IDH1 and/or IDH2 mutation considering treating cancer is a highly unpredictable art; Hong fails to discloses BCL-2 inhibitor and Lannutti does not cure the deficiency because Lannutti is completely silent on administering a BTK inhibitor with BCL-2 inhibitor, and  there is no reason why a BCL-2 inhibitor would be selected out of the universe of anti-cancer agents that could be used to treat AML and specifically combined with compound 7; and the claimed Compound 7 was particularly effective when combined with a BCL-2 inhibitor and synergistically kills primary cancer cell lines in multiple cancers including AML, AMD, and B-cell cancers (see Figs. 6-9).
The Examiner responds that Hong clearly the claimed Compound 7) 1-{3-fluoro-4-[7-(5-methyl-1H-imidazol-2-yl)-1-oxo-2,3-dihydro-1H-isoindol-4-yl]-phenyl}-3-(2,4,6-trifluoro- phenyl)-urea (see e.g., [0039]: Compound 7), Example 7 and claim 4: Compound 6)) as a single agent BTK inhibitor for treating cancer such as leukemia patients ([0058]); and however, Hong does not expressly teach treating cancer patients suffering from IDH mutations, and but Yang discloses IDH mutation inhibitor to treat cancer such as acute myeloid leukemia and also Yang and Lannutti teach venetoclax can be used as additional anti-cancer agents. Therefore, the combination would have achieved the claimed invention.  Please note that "It is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose" and "It is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose". In re Kerkhoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).
Regarding alleged unexpected results, the tested data is not commensurate with scope of the claims and specifically, the data is limited to show sensitivity of Compound 7 to IDH mutations of AML as compared to IDH wild type (instant claim 15); alleged synergistic effects of Compound 7 and venetoclax were tested for treating AML, but claims 15, 24 and 33 do not require tested amounts of each ingredients and/or ID50 value; and the claimed cancer scope encompasses any cancer (although applicant elected AML as species). Therefore, the tested data disclosed in e.g., Examples 2, 4 and Figs. 6-9 is not commensurate with scope of the claims. 
Further, it is well known that Compound 7 as a BTK inhibitor is used to treat leukemia as taught by Hong; and as evidenced by Patel et al., “Acute Myeloid Leukemia with IDH1 or IDH2 Mutations: Frequency and Clinicopathologic Features”, Am J Clin Pathol, 2011 Jan; 135(1): pp. 35-45, it is recognized that approximately 10% of AML harbor an IDH1 or IDH2 mutation (see abstract). If so, an ordinary artisan would have tried to apply Compound 7 to specific leukemia type AML having 1DH1 or IDH2 mutations.  Further, please see MPEP 2112 I: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In light of the foregoing, applicant’s arguments are not persuasive. 

Claims 34 and 37-39 are rejected under 35 USC 103 as being obvious over Hong et al. (US2015/0336934A1, IDS of 11/17/2021) in view of Yang (WO2018/010142A1) and Lannutti et al. (WO2018/0028495A1)

Applicant claims including the below claim 34 filed 09/21/2022:

    PNG
    media_image2.png
    65
    880
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    257
    797
    media_image3.png
    Greyscale



Determination of the scope and content of the prior art
(MPEP 2141.01)
Hong teaches 2,3-dihydro-isoindole-1-on derivative as BTK kinase suppressant, and pharmaceutical composition including same (title) comprising Compound 7) which is 1-{3-fluoro-4-[7-(5-methyl-1H-imidazol-2-yl)-1-oxo-2,3-dihydro-1H-isoindol-4-yl]-phenyl}-3-(2,4,6-trifluoro-phenyl)-urea ([0039]) which reads on the claimed Compound 7  and additional anticancer agent such as ibrutinib (e.g., [0005], [0059] and claims 4 & 9 of prior art) which is BCL-2 inhibitor for treating cancer such as leukemia ([0058]) [0064]); and BTK (Bruton’s tyrosine kinase) is found in B-cells and hematopoietic cells ([0003]) and inhibition of BTK may bring about anticancer effects against cancers that are associated with BCR signaling such as lymphoma such as large B-cell lymphoma (DLBCL) ([0005]) and the action mechanism of BTK inhibitor as an anti-inflammatory agent as well as an anti-cancer is thoroughly described in the reference [Nature Chemistry Biology 7, (2011), 4] ([0006]) (instant claims 34 and 37).
However, Hong does not expressly teach acute myeloid leukemia (elected species) of instant claim 38; and BCL-2 inhibitor being venetoclax (elected species) of instant claim 39. The deficiencies are cured by Yang and Lannutti.
Yang teaches iso-citrate dehydrogenase (IDH) inhibitor for treating IDH associated disease including cancer such as leukemia including acute myeloid leukemia (=elected species, AML) (see abstract and background); and the composition comprises additional anticancer agents such as venetoclax (=elected species) can be used (page 37) (instant claims 38-39 AML and anticancer agent venetoclax). 
Lannutti teaches venetoclax and indolinone derivatives are effective to treat acute myeloid leukemia and diffuse large B cell lymphoma (abstract) wherein venetoclax is BCL-2 inhibitor (claim 11 of prior art) (instant claim 39 – BCL-2 inhibitor venetoclax). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Hong is that Hong does not expressly teach does not expressly teach AML of instant claim 38; and BCL-2 inhibitor being venetoclax (elected species) of instant claim 39. The deficiencies are cured by Yang and Lannutti.
Level of Ordinary Skill in the Art
(MPEP 2141.03)
As noted above.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings (administering Compound 7 and additional BCL-inhibitor for the treatment of leukemia) of Hong with specific type of acute myeloid leukemia (AML) and additional anticancer agent venetoclax as taught by Yang and Lannutti.  
One of the skilled in the art would have been motivated to do so because Hong teaches Compound 7) and anticancer agent are effective to treat leukemia; Yang discloses treatment of specific leukemia AML with e.g., BCL-2 inhibitor including venetoclax; and Lannutti teaches venetoclax is especially effective to treat (AML) and thus combination of anticancer agent venetoclax and Compound 7 would enhance treatment of AML.  It is noted that "It is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose" and "It is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose". In re Kerkhoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (C.C.P.A. 1980). 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
All the examined claims are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613